DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended. Claims 5-13 have been added. Thus, claims 1-13 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:

For claim 1:
In line 2, it should be “the light fixture assembly”.
In line 15, it should be “of the public transportation train system”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 12, it is unclear whether or not “a remote location” is referring to “remote location” in line 6.
In line 15, “the trains” lacks of antecedent basis.

Regarding claims 2-4, these claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty (US Patent Application Publication No. 2014/0320011) in view of Clark et al. (US Patent Application Publication No. 2016/0323981).

Regarding claim 1, Hegarty teaches a light fixture assembly for use in a public transportation train system (Fig. 2); the light fixture comprising:
a light (light fixture 8);
a power supply for the light;
a battery backup system adapted to power the light during a power failure (battery backup system 4 [Paragraph 38]); the battery backup system having a self-testing and reporting system (the backup system comprises self-testing and report elements [Paragraph 39]) that includes a communications device that transmits information related to the self-testing and reporting system to a remote location (data is transmitted remotely to external sources [Paragraph 39]);
a sensor [(at least temperature sensors [Paragraph 46], wherein since the backup system comprises power outlets for powering all internal elements, hence the sensor is also powered from the ports [Paragraph 47]);

a signaling antenna powered by the power supply; the signaling antenna communicating with the trains of the public transportation system (it is disclosed that the lighting system 4 transmits data by different internet and wireless communication protocols to external sources at remote locations [Paragraph 40]. Hence, a person having ordinary skills in the art would recognize that the transmission of said data is actually performed by an antenna powered by the power supply of the system).
a) [.
Clark teaches, in a similar field of endeavor of lighting systems, the following:
a) [ (Clark discloses the transmission of sensor data from a light fixture, which comprises a battery backup system 64 and sensors 70, to a remote location via a wireless module 54, where all elements in the fixture light are power by voltage  [Figs. 6-7 | Paragraphs 26-28]. Additionally, Clark discloses that data from sensors and battery (power) status are wirelessly transmitted to a controller 110. Hence, a person having ordinary skills in the art would recognize that, for example, the disclosed light fixture 50 in Fig. 12 transmits the sensor data (from sensor 80/82) and power levels (from battery 64/56) to a remote location (controller 110) via wireless module 54 [Paragraph 30]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) for the purpose increasing quality of a light fixture (Clark – Paragraph 8).

Regarding claim 2, Hegarty further teaches the light fixture assembly of claim 1, wherein the sensor generates data related to one or more conditions that include temperature, humidity, carbon monoxide concentration, carbon dioxide concentration, other gas concentrations, ozone, smoke, radiation, preselected airborne chemicals, motion, speed, sound, and vibration (temperature sensor [Paragraph 46]).

Regarding claim 3, Hegarty in view of Clark further teaches the light fixture assembly of claim 1, wherein the sensor has an identifier (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier).

Regarding claim 4, Hegarty in view of Clark further teaches the light fixture assembly of claim 4, wherein the light fixture has an identifier; the identifier of the sensor being the same as the identifier of the light fixture (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier being same as or different from the light fixture identifiers).

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegarty (US Patent Application Publication No. 2014/0320011) in view of Clark et al. (US Patent Application Publication No. 2016/0323981) and further in view of Recker et al. (US Patent Application Publication No. 2011/0133655).

Regarding claim 5, Hegarty teaches a light fixture assembly (Fig. 2) comprising:

a light (light fixture 8);
a battery backup system [(battery backup system 4 [Paragraph 38]); the battery backup system having a self-testing and reporting system (the backup system comprises self-testing and report elements [Paragraph 39]) that includes a communications device that transmits information related to the self-testing and reporting system to a remote location (data is transmitted remotely to external sources [Paragraph 39]);
[
[(at least temperature sensors [Paragraph 46], wherein since the backup system comprises power outlets for powering all internal elements, hence the sensor is also powered from the ports [Paragraph 47]); and
[.
a) a housing… [.
Clark teaches, in a similar field of endeavor of lighting systems, the following:
b) sensor port; a sensor that generates data in response to a condition; the sensor being [(Clark discloses the transmission of sensor data from a light fixture, which comprises a battery backup system 64 and sensors 70, to a remote location via a wireless module 54, where all elements in the fixture light are power by voltage  [Figs. 6-7 | Paragraphs 26-28]. Additionally, Clark discloses that data from sensors and battery (power) status are wirelessly transmitted to a controller 110. Hence, a person having ordinary skills in the art would recognize that, for example, the disclosed light fixture 50 in Fig. 12 transmits the sensor data (from sensor 80/82) and power levels (from battery 64/56) to a remote location (controller 110) via wireless module 54 [Paragraph 30]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) for the 
But, the combination of Hegarty and Clark does not explicitly mention a) a housing… [.
Recker teaches, in a similar field of endeavor of lighting systems, the following:
a) a housing… [(Recker discloses a light-fixture system where, within a housing of a light-fixture, there are several components such as light, back-up power system, sensors, etc. At least said sensors are removable and replaceable [Paragraphs 27, 30, 31, 211, 216, 217, 253, 261, 469]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) for the purpose of presenting a more optimal system (Recker – Paragraph 22).

Regarding claim 6, Hegarty further teaches the light fixture assembly of claim 5, wherein the sensor generates data related to one or more conditions that include temperature, humidity, carbon monoxide concentration, carbon dioxide concentration, other gas concentrations, ozone, smoke, radiation, preselected airborne chemicals, motion, speed, sound, and vibration (temperature sensor 

Regarding claim 7, Hegarty in view of Clark further teaches the light fixture assembly of claim 5, wherein the sensor has an identifier (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier).

Regarding claim 8, Hegarty in view of Clark further teaches the light fixture assembly of claim 7, wherein the light fixture has an identifier; the identifier of the sensor being the same as the identifier of the light fixture (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier being same as or different from the light fixture identifiers).

Regarding claim 9, Hegarty teaches a light fixture assembly (Fig. 2) comprising:

a light (light fixture 8);
a battery backup system [(battery backup system 4 ; the battery backup system having a self-testing and reporting system (the backup system comprises self-testing and report elements [Paragraph 39]) that includes a communications device that transmits information related to the self-testing and reporting system to a remote location (data is transmitted remotely to external sources [Paragraph 39]);
a sensor that generates data in response to a condition (at least temperature sensors [Paragraph 46], wherein since the backup system comprises power outlets for powering all internal elements, hence the sensor is also powered from the ports [Paragraph 47]); and
[.
However, Hegarty does not explicitly mention a) a housing… [.
Clark teaches, in a similar field of endeavor of lighting systems, the following:
b) the data from the sensor being transmitted to the remote location by the communications device of the self-testing and reporting system (Clark discloses the transmission of sensor data from a light fixture, which comprises a battery backup system 64 and sensors 70, to a remote location via a wireless module 54, where all elements in the fixture light are power by voltage  [Figs. 6-7 | Paragraphs 26-28]. Additionally, Clark discloses that data from sensors and battery (power) status are wirelessly transmitted to a controller 110. Hence, a person having ordinary skills in the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) for the purpose increasing quality of a light fixture (Clark – Paragraph 8).
But, the combination of Hegarty and Clark does not explicitly mention a) a housing… [.
Recker teaches, in a similar field of endeavor of lighting systems, the following:
a) a housing… [(Recker discloses a light-fixture system where, within a housing of a light-fixture, there are several components such as light, back-up power system, sensors, etc. At least said sensors are removable and replaceable [Paragraphs 27, 30, 31, 211, 216, 217, 253, 261, 469]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system (as taught by Hegarty) by communicating the sensed data (as taught by Clark) by enclosing elements within a housing (as taught by Recker) for the purpose of presenting a more optimal system (Recker – Paragraph 22).

Regarding claim 10, Hegarty further teaches the light fixture assembly of claim 9, wherein the sensor generates data related to one or more conditions that include temperature, humidity, carbon monoxide concentration, carbon dioxide concentration, other gas concentrations, ozone, smoke, radiation, preselected airborne chemicals, motion, speed, sound, and vibration (temperature sensor [Paragraph 46]).

Regarding claim 11, Hegarty in view of Clark further teaches the light fixture assembly of claim 9, wherein the sensor has an identifier (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier).

Regarding claim 12, Hegarty in view of Clark further teaches the light fixture assembly of claim 11, wherein the light fixture has an identifier; the identifier of the sensor being the same as the identifier of the light fixture (Hegarty [Paragraphs 40-41] discloses that the light fixtures and all elements comprise a specific identifier being the same or different ones in order to identify each of the elements. Hence, a person having ordinary skills in the art would recognize that the sensors also comprise an identifier being same as or different from the light fixture identifiers).

Regarding claim 13, Clark further teaches the light fixture assembly of claim 5, wherein the communications device of the self-testing and reporting system combines the data from the sensor with the information related to the self-testing and reporting system (sensor data, power data levels, and other data are transmitted to the external device [Paragraph 30]. Hence, a person having ordinary skills in the art would recognize that said data is being combined for transmission).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633